ALLOWABILITY NOTICE 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SUZUKI ET AL (US 2010/0097765 A1) discloses a power conversion apparatus with magnetic field generation for reducing parasitic inductance.

The claims, filed on 10/23/2020 have been considered and have been entered.
	Claim status
Claims 5 – 17 are previously withdrawn.
Claim 2 is newly canceled.
Claims 1, and 3 – 20 are pending.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this telephone interview for an examiner's amendment was given by Attorney G. Corrigan on 02/01/2021, for the claims filed on 10/23/2020.

In claim 1:
At line 5: after “connected to the ”, insert - -phase shifted double - -;
"anode current path", insert - - in close physical proximity to the first cathode current path- -;
At line 22: after "anode current path", insert - - in close physical proximity to the forward cathode current path- -.

In claim 3:
At line 1: delete [[claim 2]], and replace with - -claim 1- -.

In claims 5 – 17:
Cancel claims 5 – 17.

In claim 18:
At line 6: delete [[a rectifier]], and replace with - -an output rectifier- -.
At line 15: delete [[anode]], and replace with - -anodes- -;
At line 15: delete [[cathode]], and replace with - -cathodes- -;
At line 16: after "mode", insert - - by including a dc offset when operating in the phase shifted mode- -.


Claim 1:
A welding type power supply comprising:
	a phase shifted double forward converter that receives input power and provides a converter output current that includes a dc offset when operating in a phase shifted mode;
	a controller, connected to the phase shifted double forward converter to control switching the forward converter;
	an output rectifier that receives the converter output current and provides at least a part of a welding type output current, wherein the output rectifier includes at least a first diode and further includes a first diode current path that carries a first diode current, wherein the first diode current path includes a first cathode current path, the at least a first diode and a first anode current path in close physical proximity to the first cathode current path, wherein when the first diode current flows in the first cathode current path it creates a first cathode magnetic field, and wherein when the first diode current flows in the first anode current path it creates a first anode magnetic field, wherein the first cathode current path is disposed and oriented and the first anode current path is disposed and oriented such that the first cathode magnetic field acts to at least partially cancel the first anode magnetic field, wherein the first diode current is at least a first portion of the at least a part of the welding type output current, wherein the at least a first diode is a freewheeling diode, and wherein the output rectifier further includes at least one forward diode and further includes a forward diode current path that carries a forward current, wherein the forward diode current path includes a forward cathode current path, the at least one forward diode and a 

Claim 18:
A method of making a welding type power supply
comprising:
	providing a phase shifted dual forward converter;
	providing a controller to control the phase shifted dual forward converter;
	providing an output rectifier to rectify an output of the phase shifted dual forward converter, including
	a first converter forward diode cathode, a first converter freewheeling diode cathode, a second converter forward diode cathode, and a second converter freewheeling diode cathode on a first layer of at least one of a laminated bus and printed circuit board, and further including locating a first converter forward diode anode, a first converter freewheeling diode anode, a second converter forward diode anode, and a second 
	locating the first layer near the second layer to at least partially cancel magnetic fields from the anodes with magnetic fields from the cathodes, even when operating in a phase shifted mode by including a dc offset when operating in the phase shifted mode.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Allowance of claims 1, 3 – 4, and 18 – 20 is indicated, because the prior art of record does not anticipate or render fairly obvious, the combination of a phase shifted double forward converter including a dc offset when operating in a phase shifted mode; and an output rectifier with ”a first cathode current path, the at least a first diode and a first anode current path in close physical proximity to the first cathode current path”, claim 1 line 10; and “a first converter forward diode cathode, a first converter freewheeling diode cathode, a second converter forward diode cathode, and a second converter freewheeling diode cathode on a first layer of at least one of a laminated bus and printed circuit board, and further including locating a first converter forward diode anode, a first converter freewheeling diode anode, a second converter forward diode anode, and a second converter freewheeling diode anode on a second layer of the at least one of the laminated bus and printed circuit board; and locating the first layer near the second layer”, claim 18 line 7; as recited in the claims, with examiner’s amendment, in the field of endeavor of welding power supply structures/features/components.

when the forward current flows in the forward cathode current path it creates a forward cathode magnetic field, and wherein when the forward current flows in the forward anode current path it creates a forward anode magnetic field, wherein the forward cathode current path is disposed and oriented and the forward anode current path is disposed and oriented such that the forward cathode magnetic field acts to at least partially cancel the forward anode magnetic field”, claim 1 line 24; and “locating the first layer near the second layer to at least partially cancel magnetic fields from the anodes with magnetic fields from the cathodes”, claim 18 line 14; thus the claimed invention is non-obvious over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
Regarding the drawing objection in the Office action filed on 07/23/2020, for the claim 1, and claim 18 limitations not being shown in a drawing, the Applicant filed replacement drawings on 11/05/2020, and amended specification on 10/23/2020, which 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASAHIKO MURANAMI whose telephone number is (571)272-9293.  The examiner can normally be reached on Mon-Fri 10:30AM-20:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MASAHIKO MURANAMI/
Examiner, Art Unit 3761
02/01/2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761